 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDVernon Manufacturing Company and Spencer Indus-tries and Southern Regional Joint Board,Amalga-mated Clothing Workers of America and Amalga-mated Clothing Workers of America,AFL-CIOCaledoniaManufacturing Company and Spencer In-dustries and Southern Regional Joint Board, Amal-gamated Clothing Workers of America,AFL-CIOand Amalgamated Clothing Workers of America,AFL-CIO. Cases 10-CA-9938, 10-CA-10251, 10-CA-10247 (Formerly 26-CA-4604), and 10-CA-10268 (Formerly 26-CA-4785)July 28, 1975SUPPLEMENTAL DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY,AND PENELLOOn October 25, 1975, the National Labor Rela-tions Board issued its Decision and Order' in theabove-entitled proceeding finding that RespondentCaledonia Manufacturing Company violated Section8(a)(5) of the National Labor Relations Act, asamended, and that Respondent Vernon Manufactur-ing Company violated Section 8(a)(1) byengaging invarious unlawful conduct. The Board also found thatRespondent Vernon Manufacturing Company didnot foster decertification authorizations in violationof Section 8(a)(1) and that it did not withdraw recog-nition from and refuse to bargain with the incumbentUnion in violation of Section 8(a)(5).Thereafter, on May 5, 1975, the Board decided,suasponte,to reopen and reconsider its decision and ad-vised all parties that they could submit supplementalbriefs.The General Counsel, the Charging Parties,and Respondents have each filed such supplementalbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record, in-cluding the supplemental briefs, and reaffirms itsoriginal findings 2 and Order for the reasons statedbelow.3 Findings not specifically discussed herein are'214 NLRB No. 23.2 In the initial decision,we noted that the representation case involvingthe decertification petitionat Vernon,in issue herein,was held in abeyanceby the Regional Director for Region 10 and that we understood the petitionwas still pending.We have been advised that the decertification petition wasin fact dismissedby theRegional Director on August29, 1973.In view ofour finding in the initial decision and herein that a real question concerningrepresentation exists,the decertificationpetitionis subjectto reinstatementby the petitioner.3The fact that our reconsideration of the instant case follows notificationreaffirmed for thereasons setforth in the initial deci-sion.1.The Administrative Law Judge found, and weagreed, that Supervisor Hazel Smith's interrogationof,and threats to, Vernon employee Margie LeeMadden if that employee did not sign a decertifica-tion authorization violated Section 8(a)(1); but wefound further that her single instance of interroga-tion and threat was not sufficient to taint the entiresolicitation of decertification authorizations or to re-quire finding that the authorizations were coerced.The Administrative Law Judge found additionallythatRespondent Vernon, through Smith, violatedSection 8(a)(1) because she suffered and encouragedemployees to sign decertification authorizations. Wedo not agree. Employee Bobby Rogers testified thathe observed six or eight girls on Smith's assemblyline readingdecertification authorizations in thepresence of Supervisor Smith; the authorizationswere passed up the line to Smith by the employees;and she placed them in a notebook. Rogers workedon the line next to that of Smith. Although Smithdenied collecting cards from any employees, the Ad-ministrative Law Judge found that where her testi-mony conflicts with that of other creditedwitnessesit isnot credited. Yet, 15 otherwitnesses,who wereemployees on Smith'sline, allunequivocally testifiedthat they never saw Smith with any decertificationpapers, never saw her handing them out, and neversaw any papers being passed up or down the line toher.EvenMadden, the subject of the threat bySmith, who also was working on Smith's line at thetimeand who appearedas a witnesson behalf of theGeneral Counsel, did not testify that she saw anypapers being passed up the line to Smith. EmployeesDixie Gail Black and Billy Jean Harrington testifiedthat theywerehanded decertification papers whilethey were on the line (there is no evidence that thisoccurred during working time) by a fellow employeeon the line, but they also testified that the paperswere returned to that employee and were not passedto Smith. In spite of the Administrative Law Judge'sfinding regarding Roger's testimony and Smith's de-nial of the incident, we find that the overwhelmingweight of all the relevant evidence warrants a con-traryconclusion.The General Counsel has notproved a violation based on a preponderance of theevidence. Accordingly, we adhere to our original po-sitionofnot adopting the Administrative LawJudge's finding that Smith unlawfully suffered andof Respondentsby theRegionalDirector for Region 10 that they had com-plied with the Board's Decisionand Order and that thecase wastherebyclosed mighthave raised procedural questions. However,sincethe reaffirm-anceof ourinitialDecisionand Ordercauses noprejudice to the parties, weneed not reach the issueof the propriety of reconsidering the instant case atthis time219 NLRB No. 125 VERNON MANUFACTURING COMPANY623encouraged employees to sign decertification author-izations.2.Around December7 or 8, 1972, Vernon em-ployeeMarion Ann Rogers Shirey was instructed bymanagement representatives of Respondent to re-move her decertification revocation forms from theplant.The decertification authorizations appeared atRespondent Vernon's plant on or about November30, 1972.In the initial decision,we found that theprohibition against the solicitation of decertificationrevocations,while unlawful because of its disparatenature,had not been shown to have had an impacton the employees'opportunity to make a choice,such as might have occurred if there had been similardisparate action while simultaneous solicitations foror againstthe Unionwere in progress.We reaffirmthat finding.The recordisunclear as to whether employeeswere still signing decertification authorizations whenShirey was instructed to remove her decertificationrevocation papers from the plant.Althoughseveralwitnesses testified that the decertification authoriza-tions were being signed around December 7 and 8,they statedthat theydid not know the exact date, butrecalled that the signing occurred in late Novemberor early December.On December4, 1972,Respon-dent Vernon received a letter from Hal McClanahanstating that he had been retained by more than halfof its employees to maintain a decertification againstthe Union and that he would forward the necessarypapers to the Board'sRegional Office along withproof of his authority by December 5. Thus, we areunable to determine whether the decertification andrevocation solicitationswere occurring simulta-neously.As the record is equivocal as to the dates ofthe various solicitations,itwas incumbent on theGeneral Counsel,as part of his burden of proof, toshow that there was an overlap between the decertifi-cation-authorization solicitation and the effort to se-cure revocations.Not having done so,it has not beenestablished,and there is no basis for assuming orfinding,that there was an overlap.There is also noevidence that the employees knew that there wouldbe an imminent effort by Shirey to revoke the decer-tificationauthorizations.Consequently,there hasbeen no showing that the unlawful conduct of Re-spondent Vernon interfered with employee decisionsregarding decertification.3.Having found that 8(a)(1) violations did nottaint the decertification campaign,we reaffirm ourprevious finding that the filing of the decertificationpetition with respect to the unit at Vernon raised aquestion concerning representation,and that Re-spondent Vernon'ssubsequent refusal to bargainwith the Union and any unilateral changes affectedby itdid not run afoul of Section 8(a)(5).ORDERIn view of the foregoing,and on the basis of therecord as a whole,theNational LaborRelationsBoard reaffirms its Decisionand Order of October25, 1974,in this proceeding.MEMBERJENKINS,dissenting:In our initial determination of these cases, I dis-cussed at some length my disagreementwith my col-leagues' findingthatRespondentVernon was legallyjustified in withdrawing recognitionfrom the Union.No purposewould be served in repeating those argu-ments here.It should sufficeto say thatI am no moreimpressedwith the majority's rationale on reconsid-eration than I was originally.Accordingly,Iadhereto the viewpreviouslyexpressed in my dissentingopinion in these cases.